358 U.S. 29
78 S. Ct. 1398
William G. COOPER et al., Members of the Board of  Directors of the Little Rock, Arkansas Independent School District, and Virgil T. Blossom, Superintendent of Schools, petitioners,v.John AARON et al.
No. 1.
Supreme Court of the United States
September 11, 1958

1
Motion for leave to file brief of Arlington County Chapter, Defenders of State Sovereignty of Individual Liberties, as amicus curiae, denied. Motion for leave to file brief of James M. Burke, as amicus curiae, denied. Motion for leave to file suit for declaratory judgment in re Little Rock and for other relief denied. Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit granted.